United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-60808
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ALTON KEE

                     Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 3:01-CR-136-ALL
                         --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alton Kee appeals the sentence following his guilty-plea

conviction for possession with intent to distribute cocaine base.

Kee contends that the district court erred in calculating his

criminal history score because it awarded him one point under

U.S.S.G. § 4A1.1(c) for a juvenile disposition.   He argues that

under the Mississippi Youth Court Act, a juvenile disposition is

not an adjudication of guilt and thus he had no prior qualifying


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60808
                                  -2-

sentence under the sentencing guidelines.     He also contends that

no constitutional adjudication of guilt could be made in the

youth court proceedings because these proceedings do not provide

certain federal constitutional protections.

     We have previously held that the district courts may include

juvenile records when calculating a defendant’s criminal history

score under the sentencing guidelines.      See United States v.

Holland, 26 F.3d 26 (5th Cir. 1994) (considering juvenile

disposition under Texas law).    The Mississippi Youth Court’s

order of adjudication was based on proof beyond a reasonable

doubt.   See MISS. CODE ANN. § 43-21-561(1) (1997).   The PSR

indicates that Kee was represented by counsel in the matter, and

he has not argued that this disposition was invalid, nor has he

met his burden to show that the disposition violated his

constitutional rights.     See United States v. Osborne, 68 F.3d 94,

100 (5th Cir. 1995); United States v. Canales, 960 F.2d 1311,

1315 (5th Cir. 1992).    Therefore, the district court did not err

in awarding Kee one criminal history point for this juvenile

disposition.     See U.S.S.G. § 4A1.2(d)(2)(B).

     AFFIRMED.